DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 8/23/21.  Claims 1, 6, 11, and 14 were amended; claims 5 and 17-20 were cancelled.  Claims 1-4 and 6-16 are presently pending and are presented for examination.
Response to Arguments
3.	Applicant’s arguments, see pages 6-8 of Remarks, filed 8/23/21, with respect to the rejections of claims 1-4, 6-10, and 14 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejections of claims 1-4, 6-10, and 14 under 35 U.S.C. 112(b) have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-4 and 6-10 under 35 U.S.C. 103 in view of US Pub. 2002/0162513 to Winney, US Pat. 4,469,049 to Waynick, and US Pat. 8,251,300 to Wilson are made and presented in the following Office Action as necessitated by amendment.
4.	Applicant’s arguments, see pages 6-8 of Remarks, filed 8/23/21, with respect to the rejections of claims 11-16 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  Therefore, the rejections of claims 11-16 under 35 U.S.C. 112(a) have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 11-16 under 35 U.S.C. 112(b) are made and presented in the following Office Action as necessitated by amendment.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11,
Lines 4-5 recite “said inlet opening the nozzle having a reduced diameter” which renders the claim indefinite because it is unclear how the inlet opening and the nozzle are related.  Additionally, there is insufficient antecedent basis for limitation “the nozzle” in the claim.  The scope of the claim is unascertainable and therefore deemed indefinite.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2002/0162513 to Winney (“Winney”) in view of US Pat. 8,251,300 to Wilson (“Wilson”).
Regarding claim 1,
Winney discloses an animal water dispenser apparatus (10) [¶0002] comprising: 
a container (11) having an inlet opening (at aperture 21) and an outlet opening (at top opening of container 11), said inlet opening positioned below said outlet opening [Fig. 1-2; ¶0021]; and 
a water hose connected to said inlet opening (via garden hose adapter 19), said water hose adapted to pass fresh water into an interior of said container, said outlet opening adapted to allow water from the interior of said container to be released outwardly of said container (over top lip of 11) [Fig. 1-2; ¶0022].  
Winney teaches a water hose connected to said inlet opening (via garden hose adapter 19) so that fresh water can be delivered to the container (11), but does not teach a sprinkler timer affixed to said water hose away from said container, said sprinkler timer cooperative with said water hose so as to open or close said water hose in order to allow or prevent the passing of the fresh water therethrough said inlet opening of the container.  Such a sprinkler timer is old and well known in the art; for example, Wilson teaches a hose tap timer (500) having an inlet (406) and an outlet (402), wherein the inlet (406) connects to a first portion of hose supplied from a faucet and the outlet (402) connects to a second portion of hose through which water is selectively allowed to pass according to a programming of the timer (500) [Fig. 8; col. 9, lines 29-45].  Therefore it would have been obvious for one having ordinary skill in the art at the time of filing to modify the water hose of Winney to further include a sprinkler timer (i.e. hose tap timer 500) between first and second portions of water hose for the 
Regarding the recitation “said inlet opening unobstructedly communicating with an interior of said container”, this recitation is a statement of intended use which does not patentably distinguish over the cited prior art since Winney meets all the structural elements of the claim(s) and is capable of performing said intended use if so desired [See MPEP 2114].  Winney teaches that low water pressure on the inside of the container (11) opens the refill valve (12) so that fresh water flows into the container through the inlet opening (at aperture 21) [Fig. 1-2; ¶0021]; therefore, given the broadest reasonable interpretation, the apparatus of Winney meets the claim limitation defining “said inlet opening unobstructedly communicating with an interior of said container”.  Since the apparatus of Winney is capable of said inlet opening unobstructedly communicating with an interior of said container, the prior art apparatus meet the requirements of the claimed feature.  
Regarding the recitation “said outlet opening adapted to allow water from the interior of said container to be released outwardly of said container when a level of the water continuously passed by said water hose rises to a level of said outlet opening”, this recitation is a statement of intended use which does not patentably distinguish over the cited prior art since Winney meets all the structural elements of the claim(s) and is capable of performing said intended use if so desired [See MPEP 2114].  Winney teaches that the refill valve (12) located at the inlet opening (at aperture 21) comprises an adjustable screw (17) that is used to regulate the water level in the container (11) [Fig. 1-2; ¶0021]; therefore, given the broadest reasonable interpretation, the apparatus 
Regarding claims 2-3,
Winney in view of Wilson discloses the animal water dispenser apparatus of claim 1, further comprising: 
a fresh water source connected to said water hose, said fresh water source adapted to pass the fresh water under pressure through said water hose, 
said fresh water source comprising a faucet, said water hose being connected or interconnected to said faucet [Winney: see ¶0022].  
Regarding claim 4,
Winney in view of Wilson discloses the animal water dispenser apparatus of claim 1, said inlet opening having a portion (23) extending outwardly of an exterior said container, said portion of said inlet opening having a connection (19) for said water hose at an outer end thereof [Winney: Fig. 1; ¶0022].  
Regarding claim 6,
Winney in view of Wilson discloses the animal water dispenser apparatus of claim 1, said water hose comprising:
a first water hose connected to said inlet opening and to said sprinkler timer (via 402); and 

Regarding claims 7-8,
Winney in view of Wilson discloses the animal water dispenser apparatus of claim 1, said container being a bucket [see ¶0020], said bucket having a handle (20) mounted at or adjacent to a top thereof, said handle movable between an extended position and a retracted position [Winney: Fig. 1-2; ¶0020].  
Regarding claim 9,
Winney in view of Wilson discloses the animal water dispenser apparatus of claim 1, said outlet opening having a portion extending outwardly of said container and located at or adjacent to a top of said container (i.e. at the top lip of container 11) [Winney: see Fig 1-2; ¶0022].  

9.	Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 4,469,049 to Waynick (“Waynick”) in view of US Pat. 8,251,300 to Wilson (“Wilson”).
Regarding claim 1,
Waynick discloses an animal water dispenser apparatus (10) [Fig. 1] comprising: 
a container (13) having an inlet opening (at 18) and an outlet opening (at 17), said inlet opening positioned below said outlet opening, said inlet opening unobstructedly communicating with an interior of said container [see Fig. 3; col. 2, lines 33-45]; and 

Waynick teaches that the water hose comprises a cut-off valve (20) thereon for selectively allowing water to pass therethrough [see Fig. 3; col. 2, lines 46-48], but does not teach a sprinkler timer affixed to said water hose away from said container, said sprinkler timer cooperative with said water hose so as to open or close said water hose in order to allow or prevent the passing of the fresh water therethrough said inlet opening of the container.  Such a sprinkler timer is old and well known in the art; for example, Wilson teaches a hose tap timer (500) having an inlet (406) and an outlet (402), wherein the inlet (406) connects to a first portion of hose supplied from a faucet and the outlet (402) connects to a second portion of hose through which water is selectively allowed to pass according to a programming of the timer (500) [Fig. 8; col. 9, lines 29-45].  Therefore it would have been obvious for one having ordinary skill in the art at the time of filing to modify the water hose of Winney to further include a sprinkler timer (i.e. hose tap timer 500) between first and second portions of water hose for the benefit of allowing for a user to program designated times for water to automatically allow or prevent the passing of water therethrough [Wilson: col. 3, lines 34-43].
Regarding claim 9,
Waynick in view of Wilson discloses the animal water dispenser apparatus of claim 1, said outlet opening having a portion (at 17) extending outwardly of said 
Regarding claim 10,
Waynick in view of Wilson discloses the animal water dispenser apparatus of claim 9, further comprising: 
a drain hose (21) connected to the portion of said outlet opening, said drain hose adapted to pass the water from said container toward a desired drain area (e.g. sewer line) [Waynick: see Figure 3; col. 2, lines 40-52].  
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.